                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Dana D. Jackson,                                     File No. 19-cv-2350 (ECT/SER)

             Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Grand Canton University Academic
Standards, and Christal Abron,

           Defendants.
________________________________________________________________________

      The Court has received the October 25, 2019 Report and Recommendation of

United States Magistrate Judge David T. Schultz. ECF No. 8. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 8] is ACCEPTED;

      2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant

to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure; and

      3.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

[ECF No. 2] and her Motion for Summons [ECF No. 4] are DENIED AS MOOT.


Dated: November 15, 2019                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
